UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32216 NEW YORK MORTGAGE TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 47-0934168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 275 Madison Avenue, New York, New York 10016 (Address of Principal Executive Office) (Zip Code) (212) 792-0107 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ☐ Accelerated Filer ☒ Non-Accelerated Filer ☐ Smaller Reporting Company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒ The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding on July 31, 2013was 63,754,730. NEW YORK MORTGAGE TRUST, INC. FORM 10-Q PART I. Financial Information 2 Item 1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 3 Unaudited Condensed Consolidated Statements of Comprehensive (Loss) Incomefor the Three and Six Months Ended June 30, 2013 and 2012 4 Unaudited Condensed Consolidated Statement of Stockholders’ Equityfor the Six Months Ended June 30, 2013 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 6 Unaudited Notes to theCondensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 3. Quantitative and Qualitative Disclosures about Market Risk 67 Item 4. Controls and Procedures 71 PART II. OTHER INFORMATION Item 1A. Risk Factors 72 Item 6. Exhibits 72 SIGNATURES 73 1 PART I.FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements NEW YORK MORTGAGE TRUST, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollar amounts in thousands) June 30, December 31, ASSETS (unaudited) Investment securities available for sale, at fair value (including pledged securities of $908,144 and $954,656, respectively) $ 972,743 $ 1,034,711 Investment securities available for sale, at fair value held in securitization trusts 82,628 71,159 Residential mortgage loans held in securitization trusts (net) 177,180 187,229 Distressed residential mortgage loans held in securitization trust (net) 58,213 60,459 Distressed residential mortgage loans 131,681 - Multi-family loans held in securitization trusts, at fair value 6,760,390 5,442,906 Derivative assets 245,535 246,129 Cash and cash equivalents 53,267 31,777 Receivables and other assets 80,889 86,031 Total Assets $ 8,562,526 $ 7,160,401 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Financing arrangements, portfolio investments $ 855,153 $ 889,134 Financing arrangements, distressed residential mortgage loans 40,000 - Residential collateralized debt obligations 171,043 180,979 Multi-family collateralized debt obligations, at fair value 6,574,003 5,319,573 Securitized debt 117,760 117,591 Derivative liabilities 1,860 5,542 Payable for securities purchased 238,440 245,931 Accrued expenses and other liabilities (including $448 and $211 to related parties, respectively) 45,939 34,645 Subordinated debentures 45,000 45,000 Total liabilities 8,089,198 6,838,395 Commitments and Contingencies Stockholders' Equity: Preferred stock, $0.01 par value, 7.75% Series B cumulative redeemable, $25 liquidation preference per share, 3,450,000 shares authorized, 3,000,000 and 0 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively 72,397 - Common stock, $0.01 par value, 400,000,000 shares authorized, 63,754,730 and 49,575,331 shares issued and outstanding as of
